         Case 2:14-cv-02087-APG-BNW Document 146 Filed 05/06/20 Page 1 of 3



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Amelia_Bizzaro@fd.org
7

8    *Attorney for Petitioner Gladys Perez.

9

10
                          U NITED S TATES D ISTRICT C OURT
11                              D ISTRICT OF N EVADA
12   Gladys Perez,

13               Petitioner,                  Case No. 2:14-cv-02087-APG-BNW

14         v.                               Unopposed Motion to Extend Time
                                            to file Supplemental Opposition to
15   Dwight Neven, Warden, Florence McClure Motion to Dismiss
     Correctional Institution and James
16   Dzurenda, Director, Nevada Department  (First Request)
     of Corrections,
17                                                   ORDER
                  Respondents.
18

19

20

21

22

23

24

25

26

27
          Case 2:14-cv-02087-APG-BNW Document 146 Filed 05/06/20 Page 2 of 3



  1                              P O IN T S   AND   AUTHORITIES
  2         Petitioner Gladys Perez respectfully asks this Court to enter an Order

  3   extending her deadline for filing a Supplemental Opposition to the warden’s motion

  4   to dismiss by 45 days to June 22, 2020.

  5         This is Perez’s first request for an extension of this deadline. Senior Deputy

  6   Attorney General Jessica Perlick does not object to this request.

  7         Following the February 28, 2020 hearing on Perez’s motion to show case, the

  8   parties entered into a stipulation that included a briefing schedule.1 The transcript

  9   of the hearing was filed on April 7, 2020, and discovery was closed on April 6, 2020.2

 10         Immediately following the hearing, the parties discussed the possibility of a

 11   partial resolution and agreed to discuss the matter in the near future, after

 12   opposing counsel, who was new to the case, had a chance to get up to speed. But

 13   then COVID-19 happened, and the parties were not able to speak substantively

 14   until March 20, 2020. Although the parties had a productive conversation, an

 15   agreement could not be reached.

 16          Counsel is cognizant of this case’s unique procedural posture and this

 17   Court’s prior Orders regarding extensions. However, counsel was not able to

 18   complete her Supplemental Opposition. Counsel has been working remotely since

 19   March 18, 2020. And although counsel is working full time, she has additional

 20   duties and responsibilities related to managing staff of the Non-Capital Habeas

 21   Unit remotely. In addition, working remotely has brought its own technological

 22   challenges that we are solving as they arise, but which causes tasks to take longer

 23   than usual.

 24

 25

 26
            1   ECF No. 141.
 27         2   ECF Nos. 141, 143.


                                                    2

527
          Case 2:14-cv-02087-APG-BNW Document 146 Filed 05/06/20 Page 3 of 3



  1         Counsel anticipates additional duties and responsibilities as the FPD slowly
  2   transitions back to work in the office as the Governor reopens Nevada. Counsel’s
  3   requested extension takes that into account her time on managerial duties so that
  4   she does not have to return to this Court for an additional extension. Baring an
  5   extraordinary, unforeseen circumstance, counsel intends to meet this deadline.
  6   Accordingly, Perez respectfully asks this Court to extend the time for her to file her
  7   Supplemental Opposition by 45 days to June 22, 2020.
  8

  9         Dated May 6, 2020.
 10
                                                      Respectfully submitted,
 11

 12                                                   Rene L. Valladares
                                                      Federal Public Defender
 13

 14                                                   /s/ Amelia L. Bizzaro
                                                      Amelia L. Bizzaro
 15
                                                      Assistant Federal Public Defender
 16

 17

 18

 19        IT IS SO ORDERED.
 20

 21
                                              ______________________________
 22                                           UNITED STATES DISTRICT JUDGE
                                              Dated: May 6, 2020.
 23

 24

 25

 26

 27


                                                  3

527
